Treat, C. J. It is the duty of the circuit court, when an indictment is found, to make an order fixing the amount of bail; and the clerk is required to make an indorsement thereof on the process ; and the sheriff is authorized to take bail accordingly. Rev. Stat., Chap. 30, Sec. 175. It is insisted that the recognizance taken in this case is void, because it fails to show that the amount of bail was fixed by the court and indorsed on the writ by the clerk. There is no force in this objection. These matters need not appear on the face of the obligation. The authority of the sheriff may be proved in another mode. It is averred in the scire facias, that the sheriff had full authority to take the recognizance. Under this allegation, if put in issue, it would be competent to show authority in the sheriff. This might be done by the production of a capias, with an order indorsed thereon to take bail in the sum of $500 for the appearanee of the defendant. Such a direction would justify the sheriff in talcing the recognizance, and discharging the prisoner from custody. After the venue was changed to Morgan county, the clerk of the circuit court of that coimty could properly issue process to the sheriff of Macoupin county. The other objections to the scire facias do not require any special notice. It appeared from its allegations that the People were entitled to execution for the amount of the recognizance, and the demurrer was properly overruled. The judgment is affirmed. Judgment affirmed.